MOSCOWITZ, District Judge.
The respondent applies for permission to file the following supplemental interrogatories :
“1. Please state what signals were given on the barge ‘Maher Bros.’ between the hours of midnight and 2:00 a. m. on February 11, 1940.
“2. Please state in what manner or by what object such signals were given between the hours of midnight and 2:00 a. m. on February 11, 1940, on the barge ‘Maher Bros.’
“3. Please state with what frequency 'the signals referred to in your answer to the first interrogatory were given.”
The libellant claims that a collision occurred between respondent’s ferryboat Ellis Island and certain ' barges, as a result of which the barge Maher Bros, was damaged.
In answer to certain interrogatories propounded by the respondent, the libellant stated that no bell was rung on the Maher Bros, between the hours of midnight and 2 A. M. on the night of February 11, 1940, which covered the period of the collision* Libellant stated in answer to another interrogatory that signals were given on, the Maher Bros, between the hours mentioned.
Questions relating to the signals will become material on the trial as it has been held in the case of The Southway, D.C., 2 F.2d 1009, that barges in a flotilla, moored to a stakeboat, in anchorage grounds are required to give fog signals pursuant to Article 15, Subdivision (d), of the Inland Rules, 33 U.S.C.A. § 191 (d).
While the ordinary rule is that libellants are not required to state their evidence, necessarily in some instances in answering interrogatories such evidence is really being furnished to the adverse party. The fact that it is evidence cannot justify a refusal to answer an interrogatory when the answer to the interrogatory, as in this instance, may tend to shorten the trial and will expedite the orderly administration of justice.
The libellant will be required to answer the interrogatories.